Citation Nr: 0933628	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
eyes, to include glaucoma, including as secondary to the 
service connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In November 2007, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's medical records do not include a diagnosis of 
glaucoma.  However, the records show that the Veteran has 
been diagnosed with other visual impairments including 
incipient cataracts and peripheral marginal degeneration.

The VA medical examinations thus far have focused on whether 
or not any of the Veteran's eye disabilities were caused by 
his diabetes mellitus.  However, the issue of entitlement to 
service connection on a secondary basis must include a 
discussion of whether or not any of the Veteran's eye 
disabilities were aggravated by his service connected 
diabetes mellitus.  The medical evidence of record does not 
speak to that question.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA eye 
examination to determine the nature and 
etiology of any current eye disorder.  
The Veteran's claims folder should be 
available to the examiner and reviewed 
in conjunction with the examination.  
All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the results of the examination, the 
examiner is asked to provide an opinion 
as to the following:

a.  Has the Veteran developed an eye 
disability?  If so, please specify that 
diagnosis or diagnoses.  Is it as least 
as likely as not (a 50 percent or 
greater probability) that any eye 
disability, to include incipient 
cataracts and peripheral marginal 
degeneration, had its onset during 
service; or, was such a disorder caused 
by any incident or event that occurred 
during service?

b.  Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's diabetes mellitus is the 
cause of any currently diagnosed eye 
disability, to include incipient 
cataracts and peripheral marginal 
degeneration? 

c.  Is it as least as likely as not (a 
50 percent or greater probability) that 
the Veteran's diabetes mellitus caused 
a worsening of any currently diagnosed 
eye disability, to include incipient 
cataracts and peripheral marginal 
degeneration, beyond the natural 
progress of the eye disorder?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the questions posed with use of 
"as likely," "more likely," or "less 
likely" language.

A complete rationale should be given 
for all opinions and conclusions.

2.	Then readjudicate the issue of service 
connection for a disability of the 
eyes, to include cataracts in light of 
all of the evidence of record.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


